Wilde, J.
The defendants’ counsel, in support ol their exception to the ruling that game cocks are not apparatus or implements of gaming, relies on the Rev. Sts. c. 50, § 19, which authorize and require any justice of the peace, or any police court, on complaint made on oath by any person, “ that he suspects or has probable cause to suspect, that any house or other building is unlawfully used, as and for a common gaming house, for the purpose of gaming for money or other property,” to issue a warrant “ commanding the sheriff or his deputy, or any constable, to enter into such house or building, and there to arrest all persons who shall be there found playing for money or otherwise, and to take into their custody all the implements of gaming as aforesaid, and to keep the said persons and implements, so that they may be forthcoming before such justice or police court, to be dealt with according to law.” The 142d chapter, §<§> 1, 2, also authorizes magistrates to issue warrants to search for and seize (among other things) “ any gaming apparatus or implements used, or kept and provided to be used, in unlawful gaming, in any gaming house,” &c. ■
It has been argued for the defendants, that fighting or game cocks may be considered ag implements of gaming, within *82the true construction of the statute ; that all things, by which an illegal game is played, must have been intended to be taken by the officer; and that, in order to carry out this intent of the law, the meaning of the word “ implements ” should not be restricted to its strictest sense, but should be enlarged from a literal to a reasonable meaning. But we cannot adopt any such construction of a penal statute. The rule of construction of all penal statutes is well established, and is unquestionable. Where a statute inflicts a penalty or fine on the offender, or a forfeiture of his property, it is to be taken strictly. For it is said, “ whenever any ambiguity arises in a statute introducing a new penalty or punishment, the decision shall be on the side of lenity and mercy, or in favor of natural right and. liberty ; or, in other words, the decision shall be according to the strict letter, in favor of the subject.” 1 Bl. Com. 88, Christian’s note (19.) But all statutes are to be construed according to the popular meaning of their language, if that meaning can be clearly ascertained, except as to technical terms, which are to be taken in their legal sense. And we are of opinion that the meaning of the word “ implements ” is clearly ascertained. It is thus defined in Jacob’s Law Dictionary : “ Things necessary in any trade or mystery, without which the work cannot be performed j also the furniture of a house, as all household goods, implements, &c. And implements of household are tables, presses, bedsteads, and the like.” A similar meaning of the word is given in Williams’s and in Tomlins’s Law Dictionaries, referred to by the plaintiff’s counsel; and it does not appear that it has ever been used to denote animals or beings having life. In the several statutes cited by the plaintiff’s counsel it was manifestly not so used, according to the maxim, noscitur a sociis. We are therefore of opinion that the words “implements of gaming ” were not intended to include fighting cocks, or any animal or being having life, and that the ruling of the presiding judge at the trial, on this point, is well founded. It is therefore unnecessary to decide, whether the cocks taken were lawfully killed or destroyed or not; for if *83they were unlawfully taken by the defendants, they are responsible, whether the cocks were afterwards destroyed or not. We do not mean, however, to suggest any doubt on this point, as to the construction of the Rev. Sts. c. 142, §§ 2 and 5, under which the defendants maintain that the cocks were lawfully destroyed under the direction of the court or magistrate. By these sections, any “ gaming apparatus or implements, used, or kept and provided to be used, in unlawful gaming, in any gaming house,” are required to be burnt or otherwise destroyed, under the direction of the court or magistrate. We think, for the reasons already given, as to the construction of <§> 19 of c. 50, that game cocks are not designated by the words “ gaming apparatus or implements used in unlawful gaming.” The words 11 implements ” and “ apparatus ” have the same meaning, and are so defined. No one, we apprehend, ever did or ever would call a living animal an apparatus. Nor is there any reason to suppose that the legislature intended, by this statute, to authorize a magistrate to burn or destroy any living animal. If cock-fighting be a cruel game or sport, as it doubtless is, let the offenders be punished, who stimulate the fighting propensities of these animals, and who furnish them with instruments of destruction, or for the purpose of inflicting pain or causing bloodshed, which are not furnished by nature; but why should these animals be burnt or otherwise destroyed ? This would be authorizing the cruelty which the law is intended to prevent. Life is the gift of God, not to man only, but to all animals, and it ought not to be taken away, except from necessity, or for some useful and proper purpose. We cannot therefore think that the statute was intended to authorize such an act.
Another exception to the instructions of the court to the jury was on the question of damages. The ingenious argument of the defendants’ counsel, in support of this exception, is founded, we think, on a fallacy. It is assumed that, because cock-fighting is illegal, the sale of game cocks is unlawful. This is clearly not the law. Cards and dice are implements of gaming ; but the sale of them is not unlawful. We think *84therefore, that the instruction of the court on this point was perfectly correct. The measure of damages, which the plaintiff was entitled to recover, was what the cocks were worth to him as articles of merchandize or sale, whether the market for them was to be found in this Commonwealth or elsewhere. In either case, such sale would not be unlawful.

Exceptions overruled.